Citation Nr: 0627675	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  04-41 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunton, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1974.  The appellant is his widow.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
February 2004 rating decision of the St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In September 2005 the appellant attended a hearing before the 
undersigned Veteran Law Judge at the St. Louis RO.  A 
transcript of the hearing is of record.


REMAND

Service connection for the cause of the veteran's death was 
denied in an unappealed rating decision of May 1998.  
Consequently, new and material evidence is required to reopen 
this claim.  The notice requirements of the VCAA are 
applicable to the appellant's claim to reopen.  During the 
course of this appeal, the Court held that because the terms 
"new" and "material" in a new and material evidence claim 
have specific, technical meanings that are not commonly known 
to VA claimants, when providing the notice required by the 
VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The appellant has not been provided VCAA notice in compliance 
with this decision.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that she should submit any 
pertinent evidence in her possession, and 
the notice specified by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Kent v. Nicholson, 20 
Vet. App. 1 (2006).

2.  The RO or the AMC should attempt to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and her representative, and 
request them to provide the outstanding 
evidence.

3.  Then, the RO or the AMC should 
undertake any other indicated 
development.  

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, the RO 
or the AMC should issue a supplemental 
statement of the case to the appellant 
and her representative and afford them 
the requisite opportunity for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.   

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  
No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
N.R. ROBIN
Veterans Law Judge
 Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



